Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haynes (WO2018/160767), which shows all of the claimed limitations.  Haynes shows: 
1. A fire pit system (fig. 14) comprising: a cylindrical fire pit body 122 including a body top end 154 and a body bottom end 174, wherein the cylindrical body includes a plurality of body openings 180 along a circumference of the bottom end; and a fire pit stand 124 including a cylindrical stand wall 130 including at least one row of stand openings 140,144 positioned along the circumference of the fire pit stand, wherein when the fire pit system is in a portable configuration, the fire pit stand fits within the fire pit body (capable of performing this function as the circumference of 130 is substantially smaller than the circumference of 152 – fig. 14), wherein when the fire pit system is in a use configuration, the fire pit body sits atop the fire pit stand (fig. 14).  
140,144 around the circumference of the fire pit stand (fig. 14).  
3. The fire pit system of Claim 1, wherein the body openings are circular (fig. 14).  
4. The fire pit system of Claim 1, wherein the stand openings are circular (fig. 14).  
5. The fire pit system of Claim 1, wherein the cylindrical stand wall is curved, wherein a circumference of a top edge of the cylindrical stand wall is greater than a bottom edge of the cylindrical stand wall (fig. 14).  
6. The fire pit system of Claim 1, further comprising an interior body wall 164 positioned inside the cylindrical fire pit body, wherein the interior body wall includes at least one row of a plurality of interior wall openings 170 along a top edge of the interior body wall (fig. 14).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.


April 19, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762